--------------------------------------------------------------------------------

Exhibit 10.1

LEASE

 
GEORGIA, CATOOSA COUNTY.


This Lease, made this 2nd day of June 1970, by and between Catoosa Enterprises,
Inc. hereinafter called “Lessor,” and Shop-Rite, Inc. and American Consumers,
Inc., hereinafter jointly called “Lessee.”


WITNESSETH:




PREMISES


The Lessor, for and in consideration of the rents, covenants, agreements, and
stipulations hereinafter mentioned, reserved, and contained, to be paid, kept
and performed by the Lessee, has leased and rented, and by these presents does
lease and rent, unto the said Lessee, and said Lessee hereby agrees to lease and
take upon the terms and conditions which hereinafter appear, the following
described property, hereinafter called “Premises:”  12,000 square feet of floor
space in the City of Ringgold, Catoosa County, Georgia, described as follows:


All that tract or parcel of land lying and being in Land Lots Nos. 170 and 191
in the 28th District and 3rd Section of Catoosa County, Georgia, and described
as follows:  BEGINNING at the point located south 1 degree 25 minutes west 62
feet, south 88 degrees 35 minutes east 29 feet, and south 1 degree 25 minutes
west 150 feet from the point on the south side of LaFayette Street which is
located north 83 degrees 29 minutes east 442.1 feet from the southeast corner of
the intersection of LaFayette Street and Nance Lane; thence south 88 degrees 35
minutes east 100 feet; thence south 1 degree 25 minutes west 120 feet; thence
north 88 degrees 35 minutes west 100 feet; thence north 1 degree 25 minutes east
120 feet, containing 12,000 square feet.


TOGETHER with an easement for drive and parking area which is described as
follows:  BEGINNING at a point on the south side of LaFayette Street 277.5 feet
north 83 degrees 29 minutes east from the southeast corner of the intersection
of LaFayette Street and Nance Lane; thence north 83 degrees 29 minutes east
along the south side of LaFayette Street 164.6 feet; thence south 1 degree 25
minutes west 150 feet; thence south 88 degrees 35 minutes east 29 feet; thence
south 1 degree 25 minutes west 182 feet; thence north 88 degrees 35 minutes west
192 feet; thence north 1 degree 35 minutes east 271 feet to the point of
beginning, said easement being for the common use of all present and future
tenants of the property of Lessor, having been designated by it as Ringgold
Plaza Shopping Center, and the drive and parking areas being more fully shown on
plat of the property herein described prepared by N. B. DeLoach, Surveyor, and
recorded in Plat Book ______, page _____, in the Office of the Clerk of the
Superior Court of Catoosa County, Georgia.

 
1

--------------------------------------------------------------------------------

 

No easement for light or air is included in the premises.


II


TERM


The term of this lease shall be fifteen (15) years, beginning on the date that
said premises are ready for occupancy and opening for business by Lessee, said
commencement date to be noted in a memorandum agreement which Lessor and Lessee
shall execute and which shall be attached to this lease shall become a part
hereof.


III


RENTAL


Lessee agrees to pay Lessor a monthly rental of One Thousand, Seven Hundred
Fifty Dollars ($1,750) in advance on the first day of each month from the
commencement of the term of this lease, said monthly installment being a minimum
guaranteed rental.  In addition thereto, Lessee agrees to pay to Lessor a
percentage rental equal to One and One-fourth percent (1-1/4%) of the Lessee’s
gross sales made from the demised premises in excess of ONE MILLION, SIX HUNDRED
EIGHTY THOUSAND DOLLARS ($1,680,000) for each twelve (12) months’ period
computed from the commencement of the term of this lease.  The term “gross
sales” as used herein is hereby defined to mean and shall be the total amount of
the dollar value of all sales of merchandise and services by or for the account
of Lessee, both on cash and on credit.  The amount of the dollar value of bona
fide refunds or credit granted for return of merchandise and all state sales or
federal excise taxes and uncollected credit accounts shall be charged as a
credit in reduction of the gross amount of sales for the period within which
such refunds or credits shall have been made.


IV


RECORD OF SALES


Lessee, during the term of this lease, shall maintain and keep, or cause to be
maintained and kept, at said premises or such other location agreeable to Lessor
a full, complete, and accurate permanent record and account of all sales of
merchandise and services and all sums of money paid or payable for or on account
of or arising out of the business and all business transactions conducted at or
from said premises by or for the account of Lessee, for each day of the term
thereof.  Lessee shall furnish to Lessor so much of an annual certified audit as
reflects the foregoing; and following receipt of said audit annually, Lessor and
its duly authorized agents or representatives shall be entitled to inspect such
records and accounts and supporting records at reasonable times during ordinary
business hours where such records are located.  Lessee shall keep and preserve
or cause to be kept and preserved said records for not less than twelve (12)
months after the due date and payment of any percentage rental due under the
terms thereof.

 
2

--------------------------------------------------------------------------------

 

V


REPORTS


On or before the end of the second month following the close of each fiscal year
of Lessee and annually thereafter until termination of this lease, Lessee, at
the place where the rent herein reserved shall be payable, shall deliver to
Lessor, or the person, firm or corporation to whom such rent shall be payable, a
complete written statement showing in all reasonable detail the gross amount of
sales for the preceding month, including therein a statement of the total amount
of state sales taxes and federal excise taxes paid or payable on account thereof
and the number and dollar amount of all refunds and credits for return of
merchandise, if any, made during such period.  Each such statement shall be
signed by one of the principal officers of Lessee, and if so required by Lessor,
such statements shall be signed under oath.  Lessee shall, concurrently with the
delivery of such statement, pay to the Lessor all percentage rental payments
then due hereunder.


VI


USE OF PREMISES


Premises shall be used for the retail sale of groceries, meat, poultry, produce,
dairy products and related items ordinarily and customarily sold by
supermarkets, and no other.  Premises shall not be used for any illegal
purposes; nor in any manner to create any nuisance or trespass; nor in any
manner to vitiate the insurance or increase the rate of insurance on premises.


VII


ABANDONMENT OF LEASED PREMISES


Lessee agrees not to abandon or vacate leased premises during the term of this
lease.


VIII


UTILITY BILLS


Lessee shall pay water, gas, electricity, fuel, light, heat, and power bills for
leased premises, or used by Lessee in connection therewith.  If Lessee does not
pay the same, Lessor may pay the same and such payment shall be added to the
rental pf the premises.

 
3

--------------------------------------------------------------------------------

 

IX


REPAIRS BY LESSOR


Lessor agrees to keep in good order the roof, exterior walls, paved parking
areas, exclusive of all glass, including plate glass, and water, sewer, and
sprinkler systems, but not fixtures pertaining to such systems.  Lessor gives to
Lessee exclusive control of premises and shall be under no obligation to inspect
said premises.  Lessee shall at once report in writing to Lessor any defective
condition known to it which Lessor is required to repair, and failure to do so
report such defects shall make Lessee responsible to Lessor for any liability
incurred by Lessor by reason of such defect.


X


REPAIRS BY LESSEE


Lessee will accept the leased premises when completed in accordance with plans
and specifications agreed upon by Lessor and Lessee, which are attached hereto
and made a part hereof by reference.  In accepting the same, Lessee covenants
that the premises have been completed in accordance with such plans and
specifications, and that the premises are suited for the uses intended by
Lessee.  Lessee shall, at its own expense, keep and maintain the said premises
and appurtenances and every part thereof, in good order and repair, except
portions of premises to be repaired by Lessor under the terms of paragraph 9
hereof.  Lessee agrees also to keep all fixtures pertaining to heating, air
conditioning, water, sewer, electrical and sprinkler systems in good order and
repair; and agrees also that it is liable for any damage to such heating, air
conditioning, water, sewer, electrical and sprinkler systems if such damage is
due to negligence of Lessee.  Lessee agrees to return said premises to Lessor at
the expiration of this lease in as good condition and repair as when first
received, natural wear and tear, damage by storm, fire, lighting, earthquake, or
other casualty alone excepted.  Lessor agrees to assign to Lessee all warranties
on fixtures pertaining to heating, air conditioning, water, sewer, electrical
and sprinkler systems issued to it, including all 1-year service warranties and
5-year parts warranties.


XI


SIGNS


Lessee shall install and maintain electric, or other artistic signs capable of
being illuminated, advertising its business or products sold in the demised
premises; and Lessee shall obtain the necessary permits from municipal
authorities for the erection and maintenance of said signs.  All such signs are
subject to the approval of Lessor and Lessee must obtain such approval in
writing prior to installation.

 
4

--------------------------------------------------------------------------------

 

XII


RUBBISH REMOVAL


The Lessee shall keep the premises clean, both inside and outside, at its own
expense, and will remove the ashes, garbage, excelsior, straw and other refuse
from said premises.  The Lessee shall not burn any materials or rubbish of any
description upon said premises unless the same is burned in incinerators of such
structure, design and capacity as may be approved by Lessor.  The Lessee also
agrees to keep the parking area immediately adjacent to said store free from
rubbish, dirt, ashes, garbage, excelsior, straw and other refuse.  Lessee agrees
to keep all accumulated rubbish in covered containers and to have same removed
regularly.  In the event the Lessee fails to keep the demised premises and other
portions heretofore described in the proper condition, the Lessor may cause the
same to be done for the Lessee and the Lessee hereby agrees to pay the expenses
thereof on demand as additional rent.


XIII


SIDEWALKS


The Lessee shall neither encumber nor obstruct the sidewalks adjoining said
premises nor allow the same to be obstructed or encumbered in any manner except
in normal course of business, and keep said sidewalks free of ice, snow,
rubbish, and dirt.  The Lessee shall not place, nor cause to be placed, any
merchandise, vending machines or anything on the sidewalk or exterior of
premises without prior written consent of the Lessor.


XIV


PARKING AREA AND LIGHTING FACILITIES


Lessor will keep the parking area in repair and provide lighting facilities, but
not electricity, therefor, which shall be mutually acceptable to the parties for
such purposes.  The Lessee shall pay to the Lessor monthly as billed its prorate
share of the cost of the electricity and providing traffic direction at request
of Lessee by uniformed police, if necessary, for the parking area during
reasonable hours, such expense to be considered as additional rent reserved
hereunder.  The Lessor shall, on behalf of the Lessee and other tenants of
Lessor, which shall include present drugstore and Shop-Rite, Inc., keep the
parking areas, driveways, and landscaped areas if any, in a neat and orderly
condition, including the removal of snow, ice and rubbish therefrom.  The Lessee
agrees hereunder to pay its prorata share of cost thereof as additional rent
when billed.  The Lessee’s prorate share of any cost or expense shall be in the
proportion that its front foot occupancy bears to the front foot occupancy of
the entire frontage of tenants of Lessor, including existing buildings occupied
by the drugstore, occupying other portions of the tract of land owned by Lessor
of which the leased premises are a part.  Lessee shall have the right to inspect
Lessor’s records of any such charges annually for purpose of determining
accuracy thereof.

 
5

--------------------------------------------------------------------------------

 

XV


DESTRUCTION OF OR DAMAGE TO PREMISES


If premises are totally destroyed by storm, fire, lightning, earthquake or other
casualty, this lease shall terminate as of the date of such destruction, and
rental shall be accounted for as between Lessor and Lessee as of that date.  If
premises are damaged but not wholly destroyed by any such casualties, rental
shall abate in such proportion as use of premises has been destroyed and Lessor
shall restore premises to substantially the same condition as before damaged as
speedily as practicable, whereupon full rental shall recommence.


XVI


INDEMNITY


Lessee agrees to indemnify and save harmless the Lessor against all claims for
damages to persons or property by reason of the use or occupancy of the leased
premises, excluding common areas, and all expenses incurred by Lessor on account
thereof, including attorney’s fees and court costs.


XVII


GOVERNMENTAL ORDERS


Lessee agrees at is own expense, to promptly comply with all requirements of any
legally constituted public authority made necessary by reason of Lessee’s
occupancy of said premises.  Lessor agrees to promptly comply with any such
requirements if not made necessary by reason of Lessee’s occupancy.  It is
mutually agreed, however, between Lessor and Lessee, that if in order to comply
with such requirements, the cost to Lessor or Lessee, as the case may be, shall
exceed a sum equal to one year’s rent, then Lessor or Lessee, whichever is
obligated to comply with such requirements is privileged to terminate this lease
by giving written notice of termination to the other party by registered or
certified mail, which termination shall become effective sixty days after
receipt of such notice, and which notice shall eliminate the necessity of
compliance with such requirement by party giving such notice unless party
receiving such notice of termination shall, before termination becomes
effective, pay to party giving notice all costs of compliance in excess of one
year’s rent, or secure payment of said sum in manner satisfactory to party
giving notice.

 
6

--------------------------------------------------------------------------------

 

XVIII


CONDEMNATION


If the whole of the leased premises, or such portion thereof as will make
premises unuseable for the purposes herein leased, be condemned by any legally
constituted authority for any public use or purpose, then in either of said
events the term hereby granted shall cease from the time when possession thereof
is taken by public authorities, and rental shall be accounted for as between
Lessor and Lessee as of that date.  Such termination, however, shall be without
prejudice to the rights of either Lessor or Lessee to recover compensation and
damage caused by condemnation from the condemnor.  It is further understood and
agreed that neither the Lessee nor Lessor shall have any rights in any award
made to the other by any condemnation authority.




XVIX


ASSIGNMENT AND SUBLETTING


Lessee may sublease portions of the leased premises to other provided
sublessee’s operation is a part of the general operation of Lessee and under the
supervision and control of Lessee, and provided such operation is within the
purposes for which said premises shall be used.  Except as provided in the
preceding sentence, Lessee shall not, without the prior written consent of
Lessor endorsed hereon, assign this lease or any interest hereunder, or sublet
premises or any part thereof, or permit the use of premises by any party other
than Lessee.  Lessor covenants that such consent shall not be unreasonably
withheld.  Consent to any assignment or sublease shall not destroy this
provision, and all later assignments or subleases shall be made likewise only on
the prior written consent of Lessor.  Assignee of Lessee, at the option of
Lessor, shall become directly liable to Lessor for all obligations of Lessee
hereunder, but no sublease or assignment by Lessee shall relieve Lessee of any
liability hereunder.


XX


REMOVAL OF FIXTURES


Lessee may, if not in default hereunder, prior to the expiration of this lease
or any extension thereof, remove all fixtures and equipment which it has placed
in premises, provided Lessee repairs all damage to the premises caused by such
removal.


XXI


CANCELLATION OF LEASE BY LESSOR


It is mutually agreed that in the event the Lessee shall default in the payment
of rent herein reserved when due and fails to cure default with five days after
written notice thereof from Lessor; or if Lessee shall be in default in
performing any of the terms or provisions of this lease other than the provision
requiring the payment of rent and fails to cure such default within thirty days
after the date of receipt of written notice of default from Lessor; or if
Lessee, or either Lessee, is adjudicated bankrupt; or if a permanent receiver is
appointed for Lessee’s, or either Lessee’s, property and such receiver is not
removed within sixty days after the written notice from Lessor to such Lessee to
obtain such removal; or if, whether voluntarily or involuntarily, Lessee, or
either Lessee, takes advantage of any debtor relief proceedings under any
present or future law, whereby the rent or any part thereof is, or is proposed
to be, reduced or payment thereof deferred; or if Lessee, or either Lessee,
makes an assignment for benefit of creditors; or if Lessee’s, or either Lessee’s
effects shall be levied upon or attached under process against such Lessee, not
satisfied or dissolved within thirty days after written notice from Lessor to
such Lessee to obtain satisfaction thereof; then, and in any of said events,
Lessor at its option may at once, or within six months thereafter, but only
during continuance of such default or condition, terminate this lease by written
notice to Lessee; whereupon this lease shall end.  After an authorized
assignment or subletting of the entire premises covered by this lease, the
occurring of any of the foregoing defaults or events shall effect this lease
only if caused by, or happening to, the assignee or sublessee.  Any notice
provided in this paragraph may be given by Lessor or its attorney.  Upon such
termination by Lessor, Lessee will at once surrender possession of the premises
to Lessor and remove all of the Lessee’s effects therefrom; and Lessor may
forthwith re-enter the premises and repossess itself thereof, and remove all
persons and effects therefrom, using such force as may be necessary without
being guilty of trespass, forcible entry or detainer or other tort.

 
7

--------------------------------------------------------------------------------

 

XXII


RELETTING BY LESSOR


Lessor, as Lessee’s agent, without terminating this lease, upon Lessee’s
breaching this contract, may at Lessor’s option enter upon and rent premises at
the best price obtainable by reasonable effort, without advertisement and by
private negotiations and for any term Lessor deems proper.  Lessee shall be
liable to Lessor for the deficiency, if any, between Lessee’s rent hereunder and
the price obtained by Lessor on reletting.


XXIII


ENTRY FOR CARDING, ETC.


Lessor may card premises “For Sale” at any time and “For Rent” thirty days
before the termination of this lease.  Lessor may enter the premises at
reasonable hours to exhibit same to prospective purchasers or tenants and to
make repairs required of Lessor under the terms hereof, or to make repairs to
Lessor’s adjoining property.

 
8

--------------------------------------------------------------------------------

 

XXIV


EFFECT OF TERMINATION OF LEASE


No termination of this lease prior to the normal ending thereof, by lapse of
time or otherwise, shall affect Lessor’s right to collect rent for the period
prior to termination thereof.


XXV


MORTGAGEE’S RIGHTS


Lessee’s rights shall be subject to any bona fide mortgage or deed to secure
debt which is now, or may hereafter be, placed upon the premises by Lessor.


XXVI


NO ESTATE IN LAND


This contract shall create the relationship of landlord and tenant between
Lessor and Lessee; no estate shall pass out of Lessor; Lessee has only a
usufruct, not subject to levy and sale, and not assignable by Lessee except as
provided in paragraph 20 hereof.


XXVII


HOLDING OVER


If Lessee remains in possession of premises after expiration of the term hereof,
with Lessor’s acquiescence and without any express agreement of parties, Lessee
shall be a tenant at will at rental rate in effect at end of lease; and there
shall be no renewal of this lease by operation of law.


XXVIII


ATTORNEY’S FEES AND HOMESTEAD


If any rent owing under this lease is collected by or through an attorney-at
law, Lessee agrees to pay ten percent (10%) thereof as attorney’s fees.


XXVIX


SERVICE OF NOTICE


Lessee hereby appoints as its agent to receive service of all dispossessory or
distraint proceedings and notices thereunder, and all notices required under
this lease, the person in charge of leased premises at the time, or occupying
said premises, and if no person is in charge of, or occupying said premises,
then such service or notice may be made by attaching the same on the main
entrance of said premises.  A copy of all notices under this lease shall also be
sent to Lessee’s last known address if different from said premises.  All
notices and payments required by Lessee to Lessor hereunder shall be made to
Lessor at 1012 Burleyson Drive, Dalton, Georgia, 30720, until written notice of
a change of address is given by Lessor to Lessee.



 
9

--------------------------------------------------------------------------------

 

XXX


WAIVER OF RIGHTS


No failure of Lessor to exercise any power given Lessor hereunder, or to insist
upon strict compliance by Lessee with its obligations hereunder, and no practice
or custom of the parties at variance with the terms hereof constitute a waiver
of Lessor’s right to demand exact compliance with the terms hereof.


XXXI


TAXES


Lessor agrees to pay all ad valorem taxes assessed against the premises during
the term of this lease; provided, however, Lessee shall pay all ad valorem taxes
assessed against its fixtures, equipment, inventory and other merchandise or
personal effects.  Lessee covenants and agrees to pay as additional rent
hereunder, when billed, its prorata share of any increase in ad valorem taxes
assessed against the tract of land owned by Lessor on which leased premises are
situated over the amount of such ad valorem taxes assessed for the first year
after completion of the leased premises used by Lessee exclusively and common
areas.  The Lessee’s prorata share of such taxes shall be in proportion that its
square foot occupancy bears to the square foot occupancy of the entire
respective areas occupied by tenants of Lessor situated on said tract of land
owned by Lessor upon which the leased premises are situated.


XXXII


CONSTRUCTION AND COMPLETION OF PREMISES


Lessor shall construct the premises in accordance with the plans and
specifications attached hereto and made a part hereof.  Lessor shall furnish and
install all lighting fixtures, heating, and air conditioning systems in
accordance with such plans and specifications.  Upon commencement of
construction, Lessor covenants to complete the same as speedily as practicable
and to make the premises available to Lessee.  This lease is expressly made
subject to Lessor’s ability to obtain a loan from a source, and on such terms
and conditions, as may be satisfactory to it, and Lessor is under no obligation
to commence construction until a commitment for such financing is obtained.  If
construction has not commenced within 90 days from this date, Lessee may, at its
option, terminate this lease without further liability.

 
10

--------------------------------------------------------------------------------

 

XXXIII


EMPLOYEE PARKING


Lessee covenants and agrees that all its employees shall use employee parking
spaces as designated by Lessor.  If a complaint is made from any other tenant of
Lessor as to a violation of this provision, Lessor shall immediately notify
Lessee of such violation and Lessee agrees to promptly have such employee or
employees remove their vehicle to the employee parking location.  In the event
that Lessee fails to comply with such warning, Lessee shall be charged the sum
of $5.00 per day per vehicle occupying space in violation of this
provision.  Lessor covenants and agrees to promptly enforce this provision upon
receipt of notice from any tenant of Lessor and upon its failure to do so it
shall be responsible to Lessee for the penalty provided herein.  Such notice
required hereunder shall be given to the person in charge of the leased
premises.  Lessee covenants and agrees that upon receipt from Lessor of notice
of a violation of this provision, it will continue to enforce said provision as
to such employee violating the same and no further notice of a violation of this
provision by the same employee shall be required.


XXXIV


RIGHTS CUMULATIVE


All rights, powers, and privileges conferred hereunder upon parties hereto shall
be cumulative, but not restrictive to those given by law.


XXXV


TIME OF ESSENCE


Time is of the essence of this agreement.


XXXVI


DEFINITIONS


“Lessor” as used in this lease shall include first party, its assigns and
successors in title to the premises.  “Lessee” shall include second parties,
their respective successors or assigns, and, if this lease shall be validly
assigned or sublet, shall include also Lessee’s assignees or sublessees, as to
premises covered by such assignment or sublease.  The obligations of Lessee
hereunder shall be deemed to be the joint and several obligations of each of the
second parties, and the default of either of said second parties of any of the
terms and provisions of this lease, shall be deemed to be a default of
both.  Any notices required to be given to Lessee hereunder, except notice as to
conditions of default applying only to American Consumers, Inc., shall be given
to Shop-Rite, Inc.  This lease contains the entire agreement of the parties
hereto and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect.

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
in triplicate, the day and year first above written.
 
Signed, sealed and delivered
 
CATOOSA ENTERPRISES, INC.
as to Lessor, in the presence
     
of:
         
By:
/s/ W.W. Fincher, Jr.
     
PRESIDENT
/s/ L. Hugh Kemp
                 
By:
/s/ Earl T. McGee
     
SECRETARY-TREASURER
/s/ Geneva Hanes
     
NOTARY PUBLIC
     
My Commission Expires August 26, 1971
             
Signed, sealed and delivered
 
SHOP-RITE, INC.
as to Shop-Rite, Inc., Lessee,
     
in the presence of:
         
By:
/s/ Zuma Richardson, Jr.
       
/s/ June Ottway
                 
By:
/s/ Roger Howard, Sr.
       
/s/ Herbert S. Wilbanks
     
NOTARY PUBLIC
             
Signed, sealed and delivered
 
AMERICAN CONSUMERS, INC.
as to American Consumers, Inc.,
     
Lessee, in the presence of:
         
By:
/s/ Zuma Richardson, Jr.
       
/s/ June Ottway
                 
By:
/s/ Roger Howard, Sr.
       
/s/ Herbert S. Wilbanks
     
NOTARY PUBLIC
     


 
12

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into this 15th day
of October, 1981, by and between CATOOSA ENTERPRISES, INC., (hereinafter
referred to as “Lessor”) and SHOP-RITE, INC. and AMERICAN CONSUMERS, INC.,
(collectively hereinafter referred to as “Lessee”).
 
W I T N E S S E T H:
 
WHEREAS, Lessor and Lessee entered into a Lease dated June 2, 1970 for 12,000
square feet of floor space in Ringgold Plaza Shopping Center, Ringgold, Catoosa
County, Georgia, a copy of which is marked Exhibit “A”, attached hereto, and by
reference incorporated herein; and
 
WHEREAS, it is the desire of the Lessor and Lessee to amend the attached Lease
by changing the term of the Lease, the annual rental, and, the gross sales base
for the payment of percentage rental.
 
NOW, THEREFORE, for and in consideration of the payment by the Lessee to the
Lessor of Ten ($10.00) Dollars in cash, the receipt and sufficiency of which are
hereby acknowledged, and the further consideration of the terms and conditions
contained herein, the parties agree as follows:
 
1.
 
Article II of the attached Lease that is entitled “TERM” is deleted in its
entirety and inserted in lieu thereof is the following Article II entitled
“TERM”:
 
“The term of this Lease shall be from October 15, 1981 to and through midnight
November 30, 1992.”
 
2.
 
Article III entitled “RENTAL” of the attached Exhibit “A” is modified as
follows:
 
(a) The monthly rental of $1,750.00 appearing in the first and second lines from
the top of said Article is deleted and inserted in lieu thereof is a new monthly
rental of $2,500.00;
 
(b) The amount of $1,680,000.00 appearing in the 7th and 8th lines from the top
of said Article III is deleted and inserted in lieu thereof is the amount of
$2,400,000.00.

 
13

--------------------------------------------------------------------------------

 

3.
 
Except as modified by this First Amendment, all other terms and provisions of
the attached Lease shall remain unchanged.  All the terms and provisions of this
First Amendment and the Lease shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns.  This First Amendment shall be
interpreted under the Laws of the State of Georgia.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
in triplicate, the day and year first above written.



 
LESSOR:
       
CATOOSA ENTERPRISES, INC.
       
BY:
/s/ Phillip S. Lawes(SEAL)
   
PHILLIP S. LAWES, PRESIDENT



Signed, sealed and delivered
     
in the presence of:
             
/s/ F. Lamar Lewis
     
Witness
             
/s/ [signature indiscernible on original]
     
Notary Public
         
LESSEE:
           
SHOP-RITE
           
BY:
/s/ Zuma Richardson, Jr. (SEAL)
     
ZUMA RICHARDSON, JR., President
           
ATTEST:
/s/ Terry Cross
     
Terry Cross, Secretary
            AMERICAN CONSUMERS, INC.            
BY:
/s/ Zuma Richardson, Jr. (SEAL)
     
ZUMA RICHARDSON, JR., President
           
ATTEST:
/s/ Terry Cross
     
TERRY CROSS, ITS SECRETARY


 
14

--------------------------------------------------------------------------------

 


Signed, sealed and delivered
   
in the presence of:
         
/s/ F. Lamar Lewis
   
Witness
         
[signature indiscernible on original]
   
Notary Public
   





As the holder of the first priority Note and Deed to Secure Debt on Ringgold
Plaza Shopping Center the undersigned, Southeast Federal Savings and Loan
Association, formerly known as Rossville Federal Savings and Loan Association,
consents to this First Amendment to the attached Lease.
 
This 15th day of October, 1981.



 
SOUTHEAST FEDERAL SAVINGS & LOAN ASSOCIATION
 
FORMERLY KNOWN AS ROSSVILLE FEDERAL SAVINGS
 
& LOAN ASSOCIATION
       
BY:
/s/ K. Lamar Thomas
   
K. LAMAR THOMAS, VICE PRESIDENT





Signed, sealed and delivered
 
in the presence of:
     
/s/ F. Lamar Lewis
 
Witness
     
/s/ [signature indiscernible on original]
 
Notary Public
 


 
15

--------------------------------------------------------------------------------

 

October 15, 1981





 
Re:
Ringgold Plaza Shopping Center
   
Ringgold, Georgia



Mr. Zuma Richardson
c/o Shop Rite
Battlefield Parkway
Fort Oglethorpe, GA 31068


Gentlemen:


The undersigned, all of the stockholders of Catoosa Enterprises, Inc., your
landlord, have this day sold their stock to Southern Atlantic Associates, Inc.
Employee Pension Plan, 359 East Paces Ferry Road, Suite 3-D, Atlanta, Georgia
30305. You are to make all future payments under your lease to Southern Atlantic
Associates, Inc. Employee Pension Plan until you are notified to
the contrary by it.



 
Yours truly,
       
CATOOSA ENTERPRISES, INC.
 
WORLD ENTERPRISES, INC.
       
BY:
/s/ W.W. Fincher
   
W.W. FINCHER, PRESIDENT
       
BY:
/s/ Earl T. Mghee
   
EARL T. MGHEE
       
BY:
/s/ R. L. McNew
   
R.L. MCNEW
       
BY:
/s/ Janice McNew
   
JANICE MCNEW


 
16

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into this 1st day
of April, 1987, by and between RINGGOLD INVESTORS, LTD., (hereinafter referred
to as “Lessor”) and SHOP-RITE and AMERICAN CONSUMERS, INC., (collectively
hereinafter referred to as “Lessee”).


W I T N E S S E T H:
 
WHEREAS, Lessor and Lessee entered into a Lease dated June 2, 1970 and amended
October 15, 1981, for 12,000 square feet of floor space in Ringgold Plaza
Shopping Center, Ringgold, Catoosa County, Georgia, copies of which are marked
Exhibit “A”, attached hereto, and by reference incorporated herein; and
 
WHEREAS, it is the desire of the Lessor and Lessee to amend the attached Lease
as amended by changing the annual rental, the gross sales base for the payment
of percentage rental and adding renewal options to the lease;
 
NOW, THEREFORE, for and in consideration of the payment by the Lessee to the
Lessor of Ten ($10.00) Dollars in cash, the receipt and sufficiency of which are
hereby acknowledged, and the further consideration of the terms and conditions
contained herein, the parties agree as follows:
 
1.
 
Article II of the attached Lease that is entitled “TERM” is deleted in its
entirety and inserted in lieu thereof is the following Article II entitled
“TERM”:
 
“The term of this Lease shall be from April 1, 1987 to and through midnight
November 30, 1992.”
 
2.
 
Article III entitled “RENTAL” of the attached Exhibit “A” is modified as
follows:
 
(a) The monthly rental of $1,750.00 amended to be $2,500.00 appearing in the
first and second lines from the top of said Article is deleted and inserted in
lieu thereof is a new monthly rental of $3,500.00;

 
17

--------------------------------------------------------------------------------

 

(b) The amount of $1,680,000.00 appearing in the 7th and 8th lines from the top
of said Article III amended to be $2,400,000.00 is deleted and inserted in lieu
thereof is the amount of $2,880,000.00.
 
3.
 
Lessee shall have the option to renew the lease under the same terms and
conditions except as amended by the First Amendment and the Second Amendment for
two consecutive five year options. The first five year period to begin December
1, 1992 and the second five year period to begin December 1, 1997.
 
4.
 
Except as modified by this Second Amendment, all other terms and provisions of
the attached Lease and First Amendment shall remain unchanged. All the terms and
provisions of this Second Amendment and the Lease shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns. This
Second Amendment shall be interpreted under the Laws of the State of Georgia.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
in triplicate, the day and year first above written.



 
LESSOR:
       
RINGGOLD INVESTORS, LTD.
       
BY:
/s/ Richard K. Taylor
   
Richard K. Taylor, General Partner



Signed, sealed and delivered
 
in the presence of:
     
/s/ [signature indiscernible on original]
 
Witness
     
/s/ Kathleen Billings
 
Notary Public
 
Notary Public, Dekalb County, Georgia
 
My Commission Expires April 30, 1990
 




 
LESSEE:
       
SHOP-RITE
       
BY:
/s/ Michael A. Richardson
   
Michael A. Richardson, President
       
ATTEST:
/s/ Reba Southern
   
Reba Southern, Assistant Secretary
       
AMERICAN CONSUMERS, INC.
       
BY:
/s/ Michael A. Richardson
   
Michael A. Richardson, President
       
ATTEST:
/s/ Reba Southern
   
Reba Southern, Assistant Secretary


 
18

--------------------------------------------------------------------------------

 



Signed, sealed and delivered
 
in the presence of:
     
/s/ Deborah R. Holden
 
Witness
     
/s/ C. Eugene Rominger
 
Notary Public
 
My Commission Expires November 3, 1989
 



As the holder of the first priority Note and Deed to Secure Debt on Ringgold
Plaza Shopping Center the undersigned, United Companies Financial Corporation,
consents to this Second Amendment to the attached Lease.


This 20th day of March, 1987.

 
UNITED COMPANIES FINANCIAL
 
CORPORATION
 
By: /s/ [signature indiscernible on original]



Signed, sealed and delivered
 
in the presence of:
     
/s/ Elsie M. Thompson
 
Witness
     
[no signature on original]
 
Notary Public
 


 
19

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is entered into this 1st day
of February, 1992, by and between RINGGOLD INVESTORS, LTD., (hereinafter
referred to as “Lessor”) and SHOP-RITE and AMERICAN CONSUMERS, INC.,
(collectively hereinafter referred to as “Lessee”).


W I T N E S S E T H:
 
WHEREAS, Lessor and Lessee entered into a Lease dated June 2, 1970 and amended
October 15, 1981, and April 1, 1987, for 12,000 square feet of floor space in
Ringgold Plaza Shopping Center, Ringgold, Catoosa County, Georgia, copies of
which are marked Exhibit “A”,
attached hereto, and by reference incorporated herein; and
 
WHEREAS, it is the desire of the Lessor and Lessee to amend the attached Lease
as amended by increasing the square footage, changing the annual rental, the
gross sales base for the payment of percentage rental and adding renewal options
to the lease;
 
NOW, THEREFORE, for and in consideration of the payment by the Lessee to the
Lessor of Ten ($10.00) Dollars in cash, the receipt and sufficiency of which are
hereby acknowledged, and the further consideration of the terms and conditions
contained herein, the parties agree as follows:
 
1.
 
Article I of the attached lease that is entitled “PREMISES” shall be amended to
add 2,400 square feet of additional space contiguous to the existing 12,000
square feet for a total of 14,400 square feet;
 
2.
 
Article III entitled “RENTAL” of the attached Exhibit “A” is modified as
follows:


(a) The monthly rental of $1,750.00 amended to be $2,500.00 and the $3,500.00
appearing in the first and second lines from the top of said Article as amended
is deleted and inserted in lieu thereof is a new monthly rental of $4,200.00;
 
(b)  The amount of $1,680,000.00 appearing in the 7th and 8th lines from the top
of said Article III amended to be $2,400,000.00 and then $2,880,000.00 is
deleted and inserted in lieu thereof is the amount of $3,456,000.00.
Notwithstanding the above, this change will not take effect until the cost of
the improvements (not equipment) to the new 2,400 square feet of space has been
amortized against the overage revenue generated using $2,880,000 as the base
sales.

 
20

--------------------------------------------------------------------------------

 

3.
 
Lessee shall have the option to renew the lease under the same terms and
conditions except as amended for three consecutive five year options. The first
five year period to begin December 1, 1992, the second five year period to begin
December 1, 1997, and the third five year period to begin December 1, 2002.
 
4.
 
Article XXXI of the attached lease that is entitled “Taxes” shall be amended to
delete the last sentence and add the following: The Lessee's prorata share of
such taxes shall be in proportion that its original 12,000 square foot occupancy
bears to the square foot occupancy of the entire respective areas occupied by
tenants of Lessor situated on said tract of land owned by Lessor upon which the
leased premises are situated plus the Lessee's prorata share of the increase in
taxes using 1992 as the base year in proportion that its 2,400 square foot
occupancy bears to the square foot occupancy of the entire
center.
 
5.
 
Except as modified by this Third Amendment, all other terms and provisions of
the attached Lease and First and Second Amendments shall remain unchanged. All
the terms and provisions of this Third Amendment and the Lease shall be binding
upon and inure to the benefit of the parties hereto, their successors and
assigns. This Third Amendment shall be interpreted under the Laws of the State
of Georgia.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
in triplicate, the day and year first above written.



 
LESSOR:
       
RINGGOLD INVESTORS, LTD.
       
BY:
/s/ Richard K. Taylor


 
21

--------------------------------------------------------------------------------

 


Signed, sealed and delivered
 
in the presence of:
     
/s/ Heidi Ann Boring
 
Witness
     
/s/ Helen Patricia Jones
 
Notary Public
 




 
LESSEE:
       
AMERICAN CONSUMERS, INC.
       
BY:
/s/ Michael A. Richardson





Signed, sealed and delivered
 
in the presence of:
     
[no signature on original]
 
Witness
     
/s/ Jean P. Brandenburg
 
Notary Public
 


 
22

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is entered into this 1st day
of December 1997, by and between RINGGOLD INVESTORS, LTD., (hereinafter referred
to as “Lessor”) and SHOP-RITE and AMERICAN CONSUMERS, INC., (collectively
hereinafter referred to as “Lessee”).


WITNESSETH:


WHEREAS, Lessor and Lessee entered into a lease dated June 2, 1970 and amended
October 15, 1981, April 1, 1987 and February 1, 1992 for 12,000 square feet
increased to 14,400 square feet of floor space in Ringgold Plaza Shopping
Center, Ringgold, Catoosa County, Georgia, copies of which are marked Exhibit
“A”, attached hereto, and by reference incorporated herein; and


WHEREAS, it is the desire of Lessor and Lessee to amend the attached lease as
amended by extending the term for five years and increasing the monthly rental
and related overage rent clause;


NOW, THEREFORE, for and in consideration of the payment by the Lessee to the
Lessor of Ten Dollars ($10.00) in cash, the receipt and sufficiency of which are
hereby acknowledged, and the further consideration of the terms and conditions
contained herein, the parties agree as follows:


1.
 
Article III entitled “Rental” of the attached Exhibit “A” is modified as
follows:


(a)           The monthly rental of $4,200 as amended is deleted and inserted in
lieu thereof is a new monthly rental of $4,500;
 
(b)           The amount of $2,880,000 is deleted along with all references to
amortization of costs of improvements and in lieu thereof is inserted
$3,456,000;

 
23

--------------------------------------------------------------------------------

 

2.
 
Except as modified by this Fourth Amendment, all other terms and provisions of
the attached lease and First, Second, and Third Amendments shall remain
unchanged. All the terms and provisions of this Fourth Amendment and the Lease
shall be binding upon and inure to the benefit of the parties hereto, their
successors and assigns. This Fourth Amendment shall be interpreted under the
laws of the State of Georgia.


IN WITNESS WHEREOF, the parties hereto have set their hands and seals in
triplicate, the day and year first above written.



 
LESSOR:
 
RINGGOLD INVESTORS, LTD.
       
BY:
  /s/ Richard K. Taylor





SIGNED, SEALED AND DELIVERED
 
IN THE PRESENCE OF:
     
/s/ Heidi Boring
 
Witness
     
/s/ Stephanie Matthews
 
Notary Public
 
Notary Public, Paulding County, Georgia
 
My Commission Expires January 20, 2001
 




 
LESSEE:
 
AMERICAN CONSUMERS, INC.
       
BY:
/s/ Michael A. Richardson
   
October 10, 1997



SIGNED, SEALED AND DELIVERED
 
IN THE PRESENCE OF:
     
/s/ Reba Southern
 
Witness
     
/s/ Terrye L. Farr
 
Notary Public
 
My Commission Expires April 18, 1988
 


 
24

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is entered into on the date
below, by and between MARSHALL M. BANDY, JR. d/b/a R & M JOINT VENTURES, LLC
(“Lessor”) and AMERICAN CONSUMERS, INC d/b/a SHOP-RITE (“Lessee”).


WITNESSETH


WHEREAS, Lessor, through its predecessors in title, and Lessee entered into a
lease dated June 2, 1970 and amended October 15, 1981, April 1, 1987 and
February 1, 1992 for 12,000 square feet increased to 14,400 square feet of floor
space in Ringgold Plaza Shopping Center, Ringgold, Catoosa County, Georgia, and
December 1, 1997 copies of which are marked Exhibit “A”, attached hereto, and by
reference incorporated herein; and


WHEREAS, it is the desire of Lessor and Lessee to amend the attached Lease with
terms and rental as follows:


First term
 
December 1, 2007 through November 30, 2008
 
$ 54,000.00
Second term
 
December 1, 2008 through November 30, 2009
 
64,800.00
Third term
 
December 1, 2009 through November 30. 2010
 
64,800.00
Fourth term
 
December 1, 2010 through November 30, 2011
 
64,800.00
Fifth term
 
December 1, 2011 through November 30, 2012
 
64,800.00



NOW THEREFORE, and in consideration of the payment by the Lessee to the Lessor
of Ten Dollars ($10.00) in cash, the receipt and sufficiency of which are hereby
acknowledged, and the further consideration of the terms and conditions
contained herein, the parties agree as follows:


Article II entitled “Rental” of the attached Exhibit “A” is modified as follows:


 
A)
The monthly rental shall be as described above.

 
B)
The annual base for computing overage shall remain at $3,456,000.00 for year one
and increase to $3,700,000.00 for the second through the fifth term and the rate
of 1.25% shall be in effect for all periods.

 
C)
In the event the parties shall agree or Tenant demand a new roof be installed,
the parties agree to each pay fifty percent (50%) of the cost of the roof
covering the Shop-Rite leases space.

 
D)
Ninety (90) days written notice shall be required should the Lessee or Lessor
desire not to renew for the second through the fifth terms.

 
E)
The base for determining taxes due by the Lessor shall remain the same for the
First Term and shall be reset based on the 2007 taxes.



Except as modified by this Fifth Amendment, all other terms and provisions of
the attached lease and First, Second, Third and Fourth Amendments shall remain
unchanged. All the terms and provisions of this Fifth Amendment and the Lease
shall be binding upon and inure to the benefit of the parties hereto, their
successors and assigns. This Fifth Amendment shall be interpreted under the laws
of the State of Georgia.

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals in
triplicate, the day and year first written below.


LESSOR:
 
WITNESS:
           
2/18/08
   
Date
               
/s/ Marshall M. Bandy, Jr.
 
/s/ Margie E. Sisson
Marshall M. Bandy, Jr. d/b/a
 
Notary Public
R&M Joint Ventures, LLC
               
LESSEE:
 
WITNESS:
           
2/15/08
   
Date
               
/s/ Michael A. Richardson
 
/s/ Joan Creekmore
Michael A. Richardson, President
 
Notary Public
American Consumers, Inc.
   


 
 26

--------------------------------------------------------------------------------